Filed 5/10/21 P. v. Butler CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B307153

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. NA094919
       v.

CARL A. BUTLER,

       Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Judith L. Meyer, Judge. Dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
       In 2016, defendant and appellant Carl Butler pled no
contest to two counts of attempted murder (Pen. Code, § 187,
subd. (a), 664)1 and admitted he discharged a gun in the
commission of one of the counts (§ 12022.53, subd. (c)). The trial
court sentenced him to 25 years in state prison, consisting of
concurrent five-year terms on each count, plus 20 years for the
gun enhancement. In 2020, Butler filed a motion in the trial court
to modify his sentence. Although the motion cites section 1016.8,
which, effective January 1, 2020, provides that future changes in
sentencing provisions cannot be denied to persons who plead
guilty, Butler appears to have argued that he should be able to
obtain the benefit of Senate Bill 620, which, as enacted in 2019,
provides a sentencing court the discretion to strike a gun use
enhancement (the trial court had no such discretion when Butler
was sentenced in 2016). The trial court summarily denied the
motion, and Butler timely appealed.
       Appellate counsel filed a brief identifying no issues and
requesting that this court follow the procedures set forth in
People v. Serrano (2012) 211 Cal.App.4th 496. The court notified
Butler he had 30 days to file a supplemental brief. Butler did not
file a supplemental brief. This court has no independent duty to
review the record for reasonably arguable issues. (People v. Cole
(2020) 52 Cal.App.5th 1023, 1039-1040, review granted, Oct. 14,
2020, No. S264278.) We therefore dismiss Butler’s appeal as
abandoned. (Ibid.)




1       All undesignated statutory references are to the Penal
Code.




                                  2
                    DISPOSITION

  The appeal is dismissed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




  CURREY, J.



  We concur:




  MANELLA, P.J.




  COLLINS, J.




                             3